 

Exhibit 10.141

 

EXECUTION VERSION

 

AMENDMENT NO. 3 TO UNSECURED PROMISSORY NOTE

 

This Amendment No. 3 to Unsecured Promissory Note (the "Amendment") is made as
of this 21st day of July, 2016, by and between TWINLAB CONSOLIDATED HOLDINGS,
INC., a Nevada corporation ("Maker"), and GREAT HARBOR CAPITAL, LLC, a Delaware
limited liability company ("Holder").

 

WHEREAS, the Maker is indebted to the Holder under a certain Unsecured
Promissory Note in the principal amount of Two Million Five Hundred Thousand
Dollars ($2,500,000) dated January 28, 2016, as amended by that certain
Amendment No.1 to Unsecured Promissory Note, dated March 21, 2016 and that
certain Amendment No. 2 to Unsecured Promissory Note, dated April 5, 2016 (as
amended, the "Note"); and

 

WHEREAS, the Borrower and the Holder have agreed to amend the Note in accordance
with this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.            Section 2.01(c) of the Note is hereby restated in its entirely to
read as follows:

 

(c)          The occurrence of (x)(i) a default or an event of default with
respect to any indebtedness of Maker for borrowed money that accrues interest,
including, but not limited to Midcap Funding X Trust, Penta Mezzanine SBIC Fund
I, L.P., JL-Mezz Utah, LLC, JL Properties, Inc., Holder, Golisano Holdings LLC
("Golisano Holdings"), JL-Utah Sub, LLC (“JL-US”) and Little Harbor, LLC
(“Little Harbor”) and (ii) such indebtedness is accelerated by the creditor or
(y) for the non-payment of indebtedness of Maker for borrowed money at its
scheduled final maturity (including any extension or refinancings thereof);

 

Amendment No. 3 to Unsecured Promissory Note (Great Harbor)

 

   

 

 

2.            Section 3.11 of the Note is hereby restated in its entirely to
read as follows:

 

3.11         Pari Passu Notes. Maker and Holder acknowledge and agree that the
payment of all or any portion of the outstanding principal amount of this Note
and all interest hereon shall be pari passu in right of payment and in all other
respects to that (a) certain Unsecured Promissory Note, dated as of March 21,
2016, as amended by Amendment No. 1 dated as of April 5, 2016 (the "Second
Holder Note" and together with this Note, the “Holder Notes”), in the original
principal amount of $7,000,000 issued by Maker to Holder, (b) that certain
Unsecured Promissory Note, dated as of January 28, 2016, as amended by Amendment
No. 1 dated as of March 21, 2016 and Amendment No. 2 dated April 5, 2016 (the
"First Golisano Holdings Note"), in the original principal amount of $2,500,000
issued by Maker to Golisano Holdings, that certain Unsecured Promissory Note,
dated as of March 21, 2016, as amended by Amendment No. 1 dated as of April 5,
2016 in the original principal amount of $7,000,000 issued by Maker to Golisano
Holdings (the "Second Golisano Holdings Note"), and that certain Unsecured
Delayed Draw Promissory Note dated July 21, 2016 (the “Third Golisano Holdings
Note” and together and collectively with the First Golisano Holdings Note and
the Second Golisano Holdings Note, the "Golisano Holdings Notes") in the
original principal amount of $4,769,996 (or such lesser amount as is drawn
pursuant to the terms thereof) issued by Maker to Holder, (c) that certain
promissory note, dated as of April 5, 2016, in the original principal amount of
$500,000 issued by Maker to JL-US (the “JL-US Note”), and (d) that certain
Unsecured Delayed Draw Promissory Note dated July 21, 2016 (the "Little Harbor
Note") in the original principal amount of $4,769,996 (or such lesser amount as
is drawn pursuant to the terms thereof) issued by Maker to Little Harbor. Maker
and Holder acknowledge and agree that all payments of principal and interest on
all of the Holder Notes, the Great Harbor Notes, the JL-US Note and the Little
Harbor Note (collectively, the "Investor Notes") shall all be made pro rata with
respect to each such Investor Note based on the unpaid principal balance under
all Investor Notes. If Holder receives any payment or other amount with respect
to this Note and the other Holder Notes in excess of that which it is entitled
to under this Section 3.11, it shall, and shall be deemed to, hold such excess
amount in trust for the benefit of Golisano Holdings, Little Harbor and JL-US to
the extent each is entitled thereto and shall pay such excess amount over to
Golisano Holdings, Little Harbor and/or JL-US, as applicable, as promptly as
practicable. Maker and Holder hereby agree that Golisano Holdings, Little Harbor
and JL-US are each an express third party beneficiary of this Section 3.11 and
it shall not be amended or modified without the express written consent of
Golisano Holdings, Little Harbor and JL-US.

 

3.            Except as expressly amended hereby, all terms and conditions of
the Note shall remain in full force and effect.

 

4.            Upon the effectiveness of this Amendment, each reference in the
Note to "the Note," "this Note," "hereunder," "hereof," "herein," or words of
similar import shall mean and be a reference to the Note, as amended by this
Amendment.

 

5.            This Amendment constitutes the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior negotiations, understandings, and agreements between such
parties with respect to the subject matter hereof. To the extent of any conflict
between the terms and conditions of this Amendment and the Note, the terms and
conditions of this Amendment shall govern.

 

6.            This Amendment may be executed in one or more counterparts,
including by means of facsimile and/or portable document format, each of which
shall be an original and all of which shall together constitute one and the same
document.

 

[SIGNATURE PAGE FOLLOWS]

 

 2 

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, Maker and Holder have executed this Amendment as of the date
first above written.

 

  TWINLAB CONSOLIDATED HOLDINGS, INC.         By: /s/ Naomi Whittel    
Name:  Naomi Whittel     Title:    Chief Executive Officer       GREAT HARBOR
CAPITAL, LLC         By: /s/ Mark J. Bugge     Mark J. Bugge     Title:
Secretary

 

The undersigned hereby consent to this Amendment No. 3 to Unsecured Promissory
Note.

 

  GOLISANO HOLDINGS LLC       /s/ B. Thomas Golisano   B. Thomas Golisano  
Title: Member       JL-Utah Sub, LLC       /s/ Jonathan B. Rubin   Jonathan B.
Rubini   Title: Managing Member

 

Amendment No. 3 to Unsecured Promissory Note (Great Harbor)

 

   

